NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-4453-16T2

FRANK RUBURY,

          Plaintiff-Appellant,

v.

ROBERT WOOD JOHNSON UNIVERSITY
HOSPITAL, RONALD BAGNER, MD,
ANN JEANETTE GEIB, MD, JOSHUA
HONEYMAN, RN, DARNELL J. BROWN, RN,
FRANK E. CHIARAPPA, RN, JUDITH K.
AMOROSA, MD, PHILIP G. MURILLO, MD,
MARK P. BRAMWIT, MD, ROBERT AZIZI, MD,
IRWIN A. KELLER, MD, and BOB CHAI, MD,

          Defendants-Respondents,

and

ROBERT BROWN, RN, ARIANNE
ZAGNIT, RN, JOHNNY BERGACS, RN,
and VICTORIA MICHAEL,

     Defendants.
__________________________________________
            Submitted September 13, 2018 – Decided January 10, 2019

            Before Judges Simonelli and DeAlmeida.

            On appeal from Superior Court of New Jersey, Law
            Division, Middlesex County, Docket No. L-11363-14.

            Dunne, Dunne & Cohen, LLC, attorneys for appellant
            (Frederick R. Dunne, III, of counsel and on the briefs).

            Law Offices of Joseph A. DiCroce, LLC, attorneys for
            respondent Robert Wood Johnson University Hospital
            (Regina G. DiStefano, on the brief).

            Krompier & Tamn, LLC, attorneys for respondent
            Ronald J. Bagner, MD (Jeffrey A. Krompier, of counsel
            and on the brief; Valerie N. Smaldone, on the brief).

            Ruprecht Hart Weeks & Ricciardulli, LLP, attorneys
            for respondents Ann-Jeannette Geib, MD, Joshua
            Honeyman, MD, Darnell Brown, MD, Frank
            Chiarappa, MD, Philip Murillo, MD, and Robert Azizi,
            MD (David Parker Weeks, of counsel and on the brief;
            Jessica J. Mahony, on the brief).

            Marshall Dennehey Warner Coleman and Goggin,
            attorneys for respondents Judith K. Amorosa, MD,
            Mark P. Bramwit, MD, Irwin Keller, MD, and Bob
            Chai, MD (Walter F. Kawalec, III, and Ryan T.
            Gannon, on the brief).

PER CURIAM

      Plaintiff Frank Rubury appeals from four orders of the Law Division that

collectively resulted in the dismissal with prejudice of his claims of medical

malpractice. We affirm.

                                                                       A-4453-16T2
                                       2
                                      I.

      We derive the following facts from the record. Rubury alleges that on

May 29, 2014, he was injured in a motor vehicle accident. He was transported

by ambulance from the scene of the accident to the emergency department at

Robert Wood Johnson University Hospital (RWJ Hospital). Plaintiff alleges

that he was treated by a number of physicians, nurses, and other health care

professionals, who diagnosed him as having sustained minor injuries and

discharged him later that day.

      Rubury alleges that the following day he was rushed by ambulance to the

emergency department of Morristown Medical Center (MMC). There, Rubury

alleges, he was diagnosed with several fractured ribs, a fractured sternum, and

a rupture in his chest, which filled with blood. He alleges that he underwent

emergency thoracic surgery to remove two liters of fluid from his chest , was

hospitalized for ten days, and received six blood transfusions. After being

discharged from MMC, Rubury spent twenty-two days in a medical facility

recovering.

      On December 2, 2014, Rubury filed a complaint alleging medical

malpractice against only RWJ Hospital and fictitious defendants. On September

8, 2015, he filed an amended complaint alleging medical malpractice against


                                                                       A-4453-16T2
                                      3
RWJ Hospital and fifteen individual defendants he alleges were involved in

providing him medical care on May 29, 2014. Rubury's claims against RWJ

Hospital and eleven of the individual defendants are before us.         For our

purposes, the individual defendants can be placed into three categories: (1) Ann-

Jeannette Geib, M.D., Joshua Honeyman, M.D., Darnell Brown, M.D., Frank

Chiarappa, M.D., Philip Murillo, M.D., and Robert Azizi, M.D. (collectively the

State employee defendants); (2) Ronald Bagner, M.D.; and (3) Judith K.

Amorosa, M.D., Mark P. Bramwit, M.D., Irwin A. Keller, M.D., and Bob Chai,

M.D. (the University Radiology Group defendants).1 On October 1, 2015,

Rubury executed a stipulation of dismissal with prejudice of all direct claims

against RWJ Hospital, while preserving his allegations of vicarious liability

against that defendant.

      On February 3, 2016, the State employee defendants filed an answer. On

February 5, 2016, Bagner filed an answer.        No answer was filed by the

University Radiology Group defendants.




1
  Rubury also named as defendants Arianne Zagnit, R.N., Victoria Michael,
E.M.T., H. Robert Brown, R.N., and Johnny Bergacs, R.N. On May 4, 2016,
the trial court entered an order dismissing the claims asserted against those
defendants. Rubury did not appeal from the May 4, 2016 order.
                                                                         A-4453-16T2
                                       4
      On February 26, 2016, a court-generated notice was sent to all counsel

stating that the amended complaint against the University Radiology Group

defendants was subject to administrative dismissal for lack of prosecution

because those defendants had not filed an answer and Rubury had not moved for

entry of default against them. Counsel was given sixty days to take action

required by Rule 1:13-7 or Rule 4:43-2 to avoid dismissal of the amended

complaint against the University Radiology Group defendants.

      During the sixty-day period that followed, no action was taken by the

parties pursuant to Rule 1:13-7 or Rule 4:43-2. As a result, on April 29, 2016,

the court administratively dismissed the amended complaint against the

University Radiology Group defendants.

A.    Notice of Tort Claim.

      On February 3, 2016, the State employee defendants moved to dismiss the

claims alleged against them in the amended complaint because of Rubury's

failure to comply with the notice requirements of the Tort Claim Act (TCA),

N.J.S.A. 59:8-1 to -11. On September 12, 2016, Judge Arnold L. Natali, Jr.,

issued a comprehensive written opinion granting the motion.           The court

concluded that Rubury failed to serve a notice of claim within ninety days of the

accrual of his cause of action, despite having been on notice that the State


                                                                         A-4453-16T2
                                       5
employee defendants were State employees. See N.J.S.A. 59:8-8(a). Judge

Natali rejected Rubury's argument that he substantially complied with the statute

by sending an August 12, 2014 letter to the RWJ Hospital legal department. The

court found that RWJ Hospital was not the State employee defendants'

employer. See Caporusso v. N.J. Dep't of Health and Senior Servs., 434 N.J.

Super. 88, 99 (App. Div. 2013) (noting that "the TCA requires that a claim be

presented to a public agency within ninety days after accrual of the cause of

action.") (quoting Greenway Dev. Co. v. Borough of Paramus, 163 N.J. 546, 552

(2000)); see also N.J.S.A. 59:8-8. In addition, the court observed that the letter

misspelled Rubury's name, did not identify the State employee defendants by

name, provided no meaningful details with respect to Rubury's alleged injuries,

did not identify the date of his treatment, and omitted other information required

by N.J.S.A. 59:8-4.

      Finally, the court noted that Rubury did not seek leave to file a late notice

of tort claim within a year of the accrual of his claims pursuant to N.J.S.A. 59:8-

9. Thus, Judge Natali concluded, the court lacked jurisdiction to consider a

request for leave to file a late notice of claim. See Iaconianni v. N.J. Tpk. Auth.,

236 N.J. Super. 294, 298 (App. Div. 1979). Moreover, the court concluded that

if Rubury had filed such a motion in a timely fashion the record would not


                                                                            A-4453-16T2
                                         6
support a finding of extraordinary circumstances warranting leave to file a late

notice. See N.J.S.A. 59:8-9. The court, therefore, dismissed the claims against

the State employee defendants in the amended complaint with prejudice in an

order filed on September 12, 2016.

B.    Affidavit of Merit.

      On June 15, 2016, Bagner moved to dismiss the claims alleged against

him in the amended complaint because of Rubury's failure to comply with the

Affidavit of Merit (AOM) statute, N.J.S.A. 2A:53A-26 to -29. On June 21,

2016, the State employee defendants also moved to dismiss the claims alleged

against them in the amended complaint because of Rubury's failure to comply

with the AOM statute.

      On September 13, 2016, Judge Natali issued a comprehensive written

opinion granting the two motions.       The court concluded that at the time

defendants filed their motions, Rubury had not yet served an AOM on any of the

individual defendants. At that point, both the sixty-day period for service of the

affidavits and the one additional sixty-day period that may be granted by the

court on good cause shown (for which Rubury had not applied) had expired. See

N.J.S.A. 2A:53A-27. It was only after the defendants moved for dismissal of

the amended complaint that Rubury served two AOMs on the defendants. Thus,


                                                                          A-4453-16T2
                                        7
Judge Natali concluded that Rubury had failed to comply with the statutory time

period for filing the affidavits.

      In addition, the court reviewed the late served affidavits and determined

that they did not comply with N.J.S.A. 2A:53A-41, at least with respect to

Bagner. The court concluded that the affiants were not certified specialists in

the same field as Bagner, rendering the affidavits deficient as to him. Judge

Natali also rejected Rubury's claim that he substantially complied with the AOM

statute, finding the affidavits to have been "exceedingly untimely" and

substantively insufficient.    The court entered an order granting defendants'

motions on September 13, 2016.

C.    Vicarious Liability.

      RWJ Hospital thereafter moved to dismiss the vicarious liability claims

alleged against it in the amended complaint. RWJ Hospital argued that in light

of the dismissal of all claims against the individual defendants, it was not

possible for Rubury to establish vicarious liability on the part of the hospital. In

addition, RWJ Hospital argued that Rubury failed to produce an expert report

during discovery establishing negligence by any healthcare provider at the

hospital and did not comply with the AOM statute as to RWJ Hospital.




                                                                            A-4453-16T2
                                         8
      On January 11, 2017, Judge Natali issued a comprehensive written

opinion granting RWJ Hospital's motion. The court concluded that Rubury

failed to satisfy the AOM statute with respect to his vicarious liability claims.

See McCormick v. State, 446 N.J. Super. 603, 614-15 (App. Div. 2016). Thus,

the court concluded, Rubury was precluded from pursuing those claims. In

addition, each of the claims against the individual defendants had already been

dismissed, negating Rubury's ability to establish malpractice by the individual

defendants for which RWJ Hospital could be found to be vicariously liable. As

a result, on January 11, 2017, the court entered an order granting RWJ Hospital's

motion.

D.    Motion to Reinstate Amended Complaint.

      On February 3, 2017, Rubury moved to reinstate the amended complaint

against the University Radiology Group defendants. As noted above, the court

administratively dismissed the amended complaint against those defendants for

lack of prosecution. Rubury argued that exceptional circumstances justified

reinstating the amended complaint because his counsel was ill and unable to

work for identified periods while Rubury's amended complaint was pending. In

the alternative, Rubury argued that the court should relax the exceptional




                                                                         A-4453-16T2
                                       9
circumstances requirement of Rule 1:13-7(a), and reinstate the amended

complaint for good cause.

      On June 7, 2017, Judge Natali issued a comprehensive written opinion

denying Rubury's motion. The court concluded that Rubury did not establish

extraordinary circumstances justifying his "extensive delay" in seeking

reinstatement of the amended complaint. The court found that Rubury's counsel

was absent from his office for short, intermittent periods, and that he actively

represented Rubury in this matter both before and after those periods.         In

addition, the court found that it would be fundamentally unfair to reinstate the

amended complaint because of the significant amount of time that had elapsed

since Rubury's treatment at RWJ Hospital, and because Rubury's claims against

the other individual defendants had been dismissed for his failure to comply with

statutory requirements. Finally, Judge Natali declined to relax the extraordinary

circumstances   requirement    of   Rule   1:37-1(a)   because   "a   reasonable

interpretation of the complex of directly applicable rules meets the problem at

hand." See Robertelli v. N.J. Office of Atty. Ethics, 224 N.J. 470, 483 (2016).

On June 7, 2017, the court entered an order denying Rubury's motion.

      This appeal followed. Rubury appeals the orders dated September 12,

2016, September 13, 2016, January 11, 2017, and June 7, 2017.


                                                                         A-4453-16T2
                                      10
                                       II.

      We review the trial court's interpretation of the law and legal conclusions

de novo. N.J. Div. of Youth & Family Servs. v. R.G., 217 N.J. 527, 552-53

(2014). The trial court's findings of fact will not be disturbed "when supported

by adequate, substantial and credible evidence." Zaman v. Felton, 219 N.J. 199,

215 (2014) (quoting Toll Bros., Inc. v. Twp. of W. Windsor, 173 N.J. 502, 549

(2002)). We review an order denying a motion to reinstate a complaint for lack

of prosecution under the abuse of discretion standard. Baskett v. Cheung, 422

N.J. Super. 377, 382 (App. Div. 2011).

      Having carefully reviewed the arguments in light of the record and

applicable legal principles, we affirm the orders under appeal for the reasons

stated in the thorough and well-reasoned written opinions of Judge Natali filed

September 12, 2016, September 13, 2016, January 11, 2017, and June 7, 2017.

      Affirmed.




                                                                         A-4453-16T2
                                      11